 

Exhibit 10.3

 



CONSULTANCY AGREEMENT

 

This Agreement (the “Agreement”) is made and entered into this 18th of July,
2018 (the “Effective Date”) by and between VARS Co. Ltd. with its principal
place of business located at 62 M. 2, Nonghoi Subdistrict, City District, Chiang
Mai Province, Thailand 50000 (“VARS”) and United Capital Consultants, Inc. with
its principal place of business located at 3210 East Coralbell Avenue, Mesa, AZ
85204, USA (the “Consultant” or “UCC”) (hereinafter referred to individually as
a “Party” and collectively as “the Parties”).

 

WHEREAS, VARS is a government EPC contractor specializing in high and low
voltage electricity and communications infrastructure and substations with over
20 years of operating history;

 

WHEREAS, the Consultant has expertise in the area of project structure and
finance;

 

WHEREAS, VARS desires to engage the Consultant to provide consulting services
related to raising capital for expansion, and may require consulting services to
facilitate said expansion at a later date, and the Consultant is willing to
provide such services to VARS;

 

NOW, THEREFORE, the Parties hereby agree as follows:

 

1.Engagement and Services

 

a.Engagement. VARS hereby engages the Consultant to provide and perform the
services set forth in Exhibit A attached hereto (the “Services”), and the
Consultant hereby accepts the engagement.

 

b.Standard of Services. All Services to be provided by Consultant shall be
performed with promptness and diligence in a professional manner. Consultant
shall provide Consultant’s own equipment and place of performing the Services,
unless otherwise agreed between the Parties. VARS shall provide such access to
its information, property and personnel as may be reasonably required in order
to permit the Consultant to perform the Services.

 

c.Representation and Warranty. Consultant represents and warrants to VARS that
it is under no contractual or other restrictions or obligations which are
inconsistent with the execution of this Agreement or which will interfere with
the performance of the Services.

 

d.Independent Contractor. The Consultant agrees that all Services will be
rendered by it as an independent contractor and that this Agreement does not
create an employer- employee relationship between the parties. The Consultant
shall have no right to receive any employee benefits provided by VARS to its
employees. Consultant agrees to pay all taxes due in respect of the Consultancy
Fee and to indemnify VARS in respect of any obligation that may be imposed on
VARS to pay any such taxes or resulting from Consultant’s being determined not
to be an independent contractor. This Agreement does not authorize the
Consultant to act for VARS as its agent or to make commitments on behalf of
VARS.

 

2.Consultancy Period

 

a.Commencement. This Agreement shall commence on the Effective Date and shall
remain in effect until:

 

I.the completion of the Services, or

 

II.the earlier termination of this Agreement as provided in Termination (The
“Consultancy Period”).

 

b.Term. This agreement will remain in effect for a term of five (5) years unless
otherwise terminated. This agreement shall then be renewed automatically for
succeeding terms of two (2) years each until terminated, (the “Term”)

 

 

 

 

3.Consultancy Fee and Expenses

 

a.Consultancy Fee. In consideration of the Services to be rendered hereunder,
VARS shall pay Consultant a Consultancy Fee at the rates and pursuant to the
procedures set forth in Exhibit B (the “Consultancy Fee”).

 

b.Expenses. Consultant shall be entitled to reimbursement for all pre-approved
expenses reasonably incurred in the performance of the Services, upon submission
and approval of written statements and receipts in accordance with the then
regular procedures of VARS.

 

c.Payment. The Consultant shall submit to VARS a monthly invoice detailing the
Services performed and expenses incurred during the preceding month and the
amount due. All such invoices shall be due and payable within thirty (30)
calendar days after receipt thereof by VARS.

 

d.Hourly Fees Cap. VARS shall be entitled to set a monthly cap on hourly fees.
Consultant may not bill VARS hourly fees for a total amount exceeding the
current cap on hourly fees, forfeits the right to bill fees exceeding the
current cap, and may not carry such fees over into future months. VARS may set,
remove, or change the cap on hourly fees by notifying the Consultant in writing
at least five (5) days prior to the start of the following month. Said cap will
be effective the following month - unless Consultant gives written consent for
the change to be effective immediately - and will remain in effect for
subsequent months until changed or removed.

 

4.Work Product and License

 

a.Work Product. In this Agreement the term “Work Product” shall mean all work
product generated by Consultant solely or jointly with others in the performance
of the Services, including, but not limited to, any and all information, notes,
drawings, records, diagrams, processes, technology, designs, ideas, inventions,
copyrights, trademarks, and trade secrets.

 

b.Ownership. Consultant retains all right, title and interest in and to the Work
Product. All Work Product shall be the sole and exclusive property of
Consultant. Consultant warrants that it shall not knowingly incorporate into any
Work Product any material that would infringe any intellectual property rights
of any third party.

 

c.License. The Consultant shall grant to, and VARS is hereby granted, a
worldwide, royalty- free license to exploit the incorporated items, including,
but not limited to, any and all copyrights, designs, trade secrets, or other
intellectual property rights, in connection with the Work Product in any manner
that VARS deems appropriate. VARS is not granted the right to publicly use
Consultant’s name or logo in conjunction with the Work Product without prior
written permission from Consultant.

 

5.Confidentiality

 

a.Confidential Information. In this agreement, “Confidential Information” shall
mean the Work Product and all material, non-public, business-related
information, written or oral, whether or not it is marked as confidential, that
is disclosed or made available to the recipient, directly or indirectly, through
any means of communication or observation by the disclosing party or any of its
Affiliates or Representatives.

 

b.Non-Confidential Information. The restrictions of this agreement on use and
disclosure of Confidential Information will not apply to information that:

 

I.is in or comes into the public domain without breach of this Agreement,

 

II.was in the possession of a Party prior to providing Services and was not
acquired by that Party from the other Party under an obligation of
confidentiality or non-use,

 

 

 

 

III.is acquired by a Party from a third party not under an obligation of
confidentiality or non-use to the other Party, or

 

IV.is independently developed by a Party without use of any Confidential
Information of the other Party.

 

c.Burden of Proof. The receiving party will have the burden of proof relating to
all exceptions to the definition of Confidential Information.

 

d.Confidentiality Obligation. The receiving party will hold the Confidential
Information in confidence and exercise reasonable care to protect the
Confidential Information from any loss or unauthorized disclosure.

 

e.Non-Disclosure. A receiving party may not disclose Confidential Information to
any third party, except to the extent

 

I.permitted by this agreement;

 

II.the disclosing party consents to in writing; or

 

III.as required by Law.

 

f.Use of Information. The Receiving Party may only use Confidential Information
in accordance with the terms of this agreement and solely for the Project

 

g.Permitted Disclosure. The receiving party may disclose Confidential
Information

 

I.if the disclosing party consents in writing to such disclosure, or

 

II.to the receiving party’s officers, directors, employees, Affiliates, or
representatives who

 

I.need-to-know that Confidential Information in furtherance of the Project



2.have been informed of the confidentiality obligations of this agreement, and



3.agree to abide and be bound by the provisions of this agreement, or are
already bound by a non-disclosure agreement containing terms and conditions
consistent with the terms and conditions of this Agreement

 

h.Notice. A receiving party shall notify the disclosing party if it

 

I.is required by Law to disclose any Confidential Information, or

 

II.learns of any unauthorized disclosure of Confidential Information.

 

6.Non-Publicity

 

a.Contents. Each of the Parties agree not to disclose the specific contents of
this Agreement to any third party without the prior written consent of the other
Party except:

 

I.to its advisors, attorneys, or auditors who have a need to know such
information,

 

II.to its investors, potential investors, or potential financial partners,

 

III.as required by law or court order,

 

IV.as required in connection with the reorganization of a Party, or its merger
into any other corporation, or the sale by a Party of all or substantially all
of its properties or assets, or

 

V.as may be required in connection with the enforcement of this Agreement.

 

b.Existence. The parties may disclose the existence and nature of this agreement
and the Services.

 

7.Interference with Business

 

a.Non-Competition. During the term of this Agreement, the parties will engage in
no business or other activities which are, directly or indirectly, competitive
with the business activities of the other party in areas where said party does
business without obtaining the prior written consent of the party.

 

b.Non-Solicitation. The Parties agree that for a period of one (1) year after
termination of this Agreement, the parties shall not:

 

 

 

 

I.divert or attempt to divert from the other Party any business of any kind in
which it is engaged, including, without limitation, the solicitation of or
interference with any of its suppliers or customers, or

 

II.employ, solicit for employment, or recommend for employment any person
employed by the other party, during the Consultancy Period and for a period of
one (1) year thereafter, without receiving prior written permission from the
party.

 

8.General

 

a.Entire Agreement. This Agreement constitutes the entire agreement of the
Parties on the subject hereof and supersedes all prior understandings and
instruments on such subject. This Agreement may not be modified other than by a
written instrument executed by duly authorized representatives of the Parties.

 

b.Waiver. Neither party’s failure or neglect to enforce any of rights under this
agreement will be deemed to be a waiver of that party’s rights. A party’s
failure or neglect to enforce any of its rights under this agreement will not be
deemed to be a waiver of that or any other of its rights.

 

c.Severability. If any part of this agreement is declared unenforceable or
invalid, the remainder will continue to be valid and enforceable.

 

d.Assignment. The Services to be performed by Consultant hereunder are personal
in nature, and VARS has engaged Consultant as a result of Consultant’s expertise
relating to such Services. Consultant, therefore, agrees that it will not
assign, sell, transfer, delegate or otherwise dispose of this Agreement or any
right, duty or obligation under this Agreement without VARS’s prior written
consent.

 

e.Injunctive Relief. The Parties acknowledges that a violation of
Confidentiality or Interference with Business would cause immediate and
irreparable harm to the other Party for which money damages would be inadequate.
Therefore, should such a violation occur, the damaged Party will be entitled to
injunctive relief for the other Party’s breach of any of its obligations under
the said Articles without proof of actual damages and without the posting of
bond or other security. Such remedy shall not be deemed to be the exclusive
remedy for such violation, but shall be in addition to all other remedies
available at law or in equity.

 

f.Force Majeure. Either Party shall be excused from any delay or failure in
performance required hereunder if caused by reason of any occurrence or
contingency beyond its reasonable control. The obligations and rights of the
Party so excused shall be extended on a day-to-day basis for the time period
equal to the period of such excusable interruption. When such events have
abated, the Parties’ respective obligations hereunder shall resume.

 

g.Governing Law and Dispute Resolution. This Agreement shall be governed by and
construed in accordance with the laws of Maricopa County, United States of
America, without giving effect to any choice of law or conflict of law
provisions. The Parties consent to the non-exclusive jurisdiction and venue in
the courts of Maricopa County in the city of Phoenix, AZ.

 

9.Termination

 

a.Termination on Notice. Either party may terminate this agreement for any
reason on 90 calendar days’ notice to the other party.

 

b.Termination for Material Breach. Each party may immediately terminate this
agreement by delivering notice of the termination to the other party, if

 

I.the other party fails to perform according to, or otherwise materially
breaches, any of its obligations, except in cases of Force-Majeure, and

 

 

 

 

II.the failure or breach continues for a period of 30 calendar Days’ after the
injured party delivers notice to the breaching party reasonably detailing the
breach.

 

c.Termination for Insolvency. If either party becomes insolvent, bankrupt, or
enters receivership, dissolution, or liquidation, the other party may
immediately terminate this agreement.

 

d.Termination Upon Expiration of Term. Either party may terminate this agreement
at the expiration of the then-current term by providing 90 calendar days’ notice
to the other party prior to the end of the then-current term.

 

e.Termination for Force-Majeure. In the event the interruption of a Party’s
obligations due to Force-Majeure continues for a period in excess of ninety (90)
calendar days, either Party shall have the right to terminate this Agreement
upon thirty (30) calendar days’ prior written notice to the other Party.

 

f.Termination Upon Completion of the Services. If the Services have been
completed, the agreement may be terminated immediately with the mutual agreement
of both parties in writing.

 

10.Effect of Termination.

 

a.Termination. Upon the effective date of termination of this Agreement, each
party’s rights and obligations under this agreement will cease immediately,
except for such legal obligations, rights and duties as shall have accrued prior
to the effective date of termination and except as otherwise expressly provided
in this Agreement or specified in other written agreements.

 

b.Survival. The parties’ obligations under articles Work Product and License,
Confidentiality, Interference with Business, and Effect of Termination and all
other provisions of this Agreement that by their nature extend beyond the
termination of this Agreement will survive the termination of this agreement.

 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have duly
executed this Agreement by their authorized representatives as of the date first
written above.

 

Signed for and on behalf of   Signed for and on behalf of [ VARs Co. Ltd. ]  
[United Capital Consultants, Inc.]       [s111775_ex10-3img1.jpg]  
[s111775_ex10-3img2.jpg]       (Mr. Wirat Areerob)   (Mr. Clayton F. Patterson)
      Managing Director   Chief Executive Officer

 

 

 

 

EXHIBIT A: Services

 

VARs is a government EPC contractor with over twenty years of experience. They
have been given the opportunity to expand operations and take on a number of new
projects. UCC is hereby tasked with assisting VARs in identifying, vetting, and
obtaining funding from various sources to use a operating capital in expanding
its operations.

 

UCC will provide assistance in coordinating the raising of capital by presenting
project-related materials to investors within its network. It may also elect to
invest its own capital. For funds raised for VARs via its network, UCC will
receive a commission. For direct investments made, UCC will enter agreements on
a project by project basis, which should have durations of 6-18 months. It is
anticipated that the funds may be treated as loans, to be repaid with interest.
Alternatively, there may be agreements made to lend the money for the duration
of the project and that there should be a profit sharing arrangement on the
project.

 

As growth occurs, UCC may be assigned by VARs to provide training and
consulting, which will be billed as authorized and ordered by VARs at their own
discretion; to begin at any time during the duration of this agreement.

 

 

 

 

EXHIBIT B: Consultancy Fees and Proceedures

 

1. Fees for capital raised by UCC on behalf of VARS:

 

For debt funding raised: 0.25-1% of total raised

 

Or

 

Direct investment of UCC’s funds on a loan basis or profit sharing arrangements
to be determined and agreed to in separate contracts made on a project by
project basis.

 

3. When ordered and designated by VARS, management consulting and training fees
to be billed hourly based on actual time contributed:

 

Officers and Directors:  $205  Legal Specialists:  $175  Finance Specialists: 
$165  Specialist Trainers:  $105  Management Consultants:  $85  Office Staff: 
$25 

 

UCC may change this list of billable rates at any time. Changes to the list will
be effective the month after VARS receives written notice from UCC of the
changes.

 

Related billable expenses will be reimbursed as pre-approved in the monthly
billings for consulting.

 

 

 